Exhibit 99.r.(ii) INVESCO PERPETUAL POLICY ON CORPORATE GOVERNANCE (Updated February 2008) 1.Introduction Invesco Perpetual (IP), the trading name of Invesco Asset Management Limited, has adopted a clear and considered policy towards its responsibility as a shareholder.As part of this policy, IP will take steps to satisfy itself about the extent to which the companies in which it invests comply with local recommendations and practices, such as the UK Combined Code issued by the Committee on Corporate Governance and/or the U.S. Department of Labor Interpretive Bulletins. 2. Responsible Voting IP has a responsibility to optimise returns to its clients.As a core part of the investment process, Fund Managers will endeavour to establish a dialogue with management to promote company decision making that is in the best interests of shareholders, and is in accordance with good Corporate Governance principles. IP considers that shareholder activism is fundamental to good Corporate Governance.Whilst this does not entail intervening in daily management decisions, it does involve supporting general standards for corporate activity and, where necessary, taking the initiative to ensure those standards are met. One important means of putting shareholder responsibility into practice is via the exercising of voting rights. In deciding whether to vote shares, IP will take into account such factors as the likely impact of voting on management activity, and where expressed, the preference of clients.As a result of these two factors, IP will tend to vote on all UK and European shares, but to vote on a more selective basis on other shares. (See Appendix I – Voting on non-UK/European shares) IP considers that the voting rights attached to its clients’ investments should be actively managed with the same duty of care as that applied to all other aspects of asset administration. As such, voting rights will be exercised on an informed and independent basis, and will not simply be passed back to the company concerned for discretionary voting by the Chairman. In doing this, IP will have in mind three objectives: i)To protect the rights of its clients ii) To minimise the risk of financial or business impropriety within the companies in which its clients are invested, and iii) To protect the long-term value of its clients’ investments. It is important to note that, when exercising voting rights, a third option of abstention can also be used as a means of expressing dissatisfaction, or lack of support, to a Board on a particular issue. Additionally, in the event of a conflict of interest arising between IP and its clients over a specific issue, IP will either abstain or seek instruction from each client. IP will exercise actively the voting rights represented by the shares it manages on behalf of its investors. Note: Share Blocking Generally, IP will not vote where this results in shares being blocked from trading for a period of more than a few hours.IP considers that it is not in the interest of clients that their shares are blocked at a potentially sensitive time, such as that around a shareholder meeting. 3.Voting Procedures IP will endeavour to keep under regular review with trustees, depositaries and custodians the practical arrangements for circulating company resolutions and notices of meetings and for exercising votes in accordance with standing or special instructions. IP will endeavour to review regularly any standing or special instructions on voting and where possible, discuss with company representatives any significant issues. IP will take into account the implications of stock lending arrangements where this is relevant (that is, when stock is lent to the extent permitted by local regulations, the voting rights attaching to that stock pass to the borrower). If a stock is on loan and therefore cannot be voted, it will not necessarily be recalled in instances where we would vote with management. Individual IP Fund Managers enter securities lending arrangements at their own discretion and where they believe it is for the potential benefit of their investors. 4. Dialogue with Companies IP will endeavour, where practicable in accordance with its investment processes, to enter into a dialogue with companies based on the mutual understanding of objectives. This dialogue is likely to include regular meetings with company representatives to explore any concerns about corporate governance where these may impact on the best interests of clients. In discussion with Company Boards and senior non-Executive Directors, IP will endeavour to cover any matters with particular relevance to shareholder value. Specifically when considering resolutions put to shareholders, IP will pay attention to the companies’ compliance with the relevant local requirements.In addition, when analysing the company’s prospects for future profitability and hence returns to shareholders, IP will take many variables into account, including but not limited to, the following: q Nomination and audit committees q Remuneration committee and directors’ remuneration q Board balance and structure q Financial reporting principles q Internal control system and annual review of its effectiveness q Dividend and Capital Management policies 5. Non-Routine Resolutions and Other Topics These will be considered on a case-by-case basis and where proposals are put to the vote will require proper explanation and justification by (in most instances) the Board.Examples of such would be all SRI issues (i.e. those with social, environmental or ethical connotations), political donations, and any proposal raised by a shareholder or body of shareholders (typically a pressure group). Apart from the three fundamental voting objectives set out under ‘Responsible Voting’ above, considerations that IP might apply to non-routine proposals will include: i) The degree to which the company’s stated position on the issue could affect its reputation and/or sales, or leave it vulnerable to boycott or selective purchasing ii) What other companies have done in response to the issue iii) Whether implementation would achieve the objectives sought in the proposal iv) Whether the matter is best left to the Board’s discretion. 6.Evaluation of Companies’ Corporate Governance Arrangements IP will, when evaluating companies’ governance arrangements, particularly those relating to board structure and composition, give due weight to all relevant factors drawn to their attention. 7. Disclosure On request from clients, IP will in good faith provide records of voting instructions given to third parties such as trustees, depositaries and custodians provided that (i) in IP's discretion, to do so does not conflict with the best interests of other clients and (ii) it is understood that IP will not be held accountable for the expression of views within such voting instructions and (iii) IP are not giving any assurance nor undertaking any obligation to ensure that such instructions resulted in any votes actually being cast.Records of voting instructions within the immediate preceding 3 months will not normally be provided. Note:The record of votes will reflect the voting instruction of the relevant Fund Manager.This may not be the same as votes actually cast as IP is entirely reliant on third parties complying promptly with such instructions to ensure that such votes are cast correctly. Accordingly, the provision of information relating to an instruction does not mean that a vote was actually cast, just that an instruction was given in accordance with a particular view taken. Appendix I Voting on non-UK/European shares When deciding whether to exercise the voting rights attached to its clients’ non-UK/European shares, IP will take into consideration a number of factors.These will include: - the likely impact of voting on management activity, versus the cost to the client - the portfolio management restrictions (e.g. share blocking) that may result from voting - the preferences, where expressed, of clients Generally, IP will vote on non-UK/European shares by exception only, except where the client or local regulator expressly requires voting on all shares. Share Blocking Generally, IP will not vote where this results in shares being blocked from trading for a period of more than a few hours.IP considers that it is not in the interest of clients that their shares are blocked at a potentially sensitive time, such as that around a shareholder meeting.
